       Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
                                                            Case: 1:20−mc−00024
                                                            Assigned To : Lamberth, Royce C.
                                                            Assign. Date : 4/20/2020
  TERRA BARRS,                                              Description: Misc.
                                                Case No. _________________

        Petitioner,

        v.

  FEDERAL TRADE COMMISSION,

        Respondent.




  MOTION TO QUASH JUDICIAL SUBPOENA AND INCORPORATED
                 MEMORANDUM OF LAW

      Petitioner, Terra Barrs, by and through the undersigned counsel and

pursuant to Section 1110 of the Right to Financial Privacy Act of 1978 as well

as 12 U.S.C. §3401, et seq. and Fed. R. Civ. P. 45 and Local Rule 7, hereby

moves this Court to quash the judicial subpoenas served to Petitioner on April

8, 2020.     These two subpoenas require the production of petitioner's

confidential financial records maintained by her credit union - McCoy Federal

Credit Union. In support of this motion, the Petitioner states as follows:

      1. Petitioner is a customer of McCoy Federal Credit Union as defined under

12 U.S.C. §3410(a), and she has a privacy interest in the confidential financial

                                        1
                                                            RECEIVED
                                                                      APR 20 2020
                                                               Clerk, U.S. District & Bankruptcy
                                                               Court for the District of Columbia
        Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 2 of 12




records held by her credit union as afforded to her under the Right to Financial

Privacy Act.

      2. Respondent, Federal Trade Commissions (“FTC”), is seeking the

production of the Petitioner’s financial records being held by McCoy Federal

Credit Union.

      3. For the reasons set forth in the incorporated memorandum of law, this

Court should quash the two judicial subpoenas that are attached as Exhibit 1 and 2

to this Motion.

                           MEMORANDUM OF LAW

                                INTRODUCTION

      This matter stems from civil case in the district court for the Middle District

of Florida styled Federal Trade Commission, Office Of The Attorney General,

State Of Florida, Department of Legal Affairs v. Life Management Services Of

Orange County, LLC, a Florida limited liability company, et al., Case 6:16-cv-

00982-CEM-GJK (“the Florida action”). In November 2011, Kevin Guice created

Loyal Financial & Credit Services, LLC (“Loyal”). Through Loyal, Mr. Guice

allegedly established a telemarketing company that sold debt-relief services. The

first service sold by Loyal was a program that assisted individuals in obtaining

lower interest rates on their existing credit card debt—the lower interest rate (“LI”)

program.


                                          2
        Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 3 of 12




      Loyal’s alleged method of obtaining lower interest rates for customers

involved getting the customers new credit cards with promotional zero percent

interest rates and then directing the customers to transfer their existing credit card

debt to the new cards. Additionally, Loyal allegedly would sometimes negotiate

with the customers’ credit card companies to have the account placed in “hardship”

status—i.e., the account would be closed, and customers would be given a zero or

near zero percent interest rate for a certain period of time within which they were

required to pay off their balance.

      In 2013, Loyal allegedly began selling debt-elimination (“DE”) services.

These services were marketed to Loyal’s LI clients who had a certain amount of

credit card debt.

      In February 2014, Life Management Services of Orange County, LLC

(“LMS”) was established, and allegedly began offering the same LI and DE

programs as Loyal. Throughout this time period, eleven other companies were

established as allegedly part of Loyal’s and LMS’s business operations.

      The Federal Trade Commission (“FTC”) and the State of Florida began

investigating Kevin Guice and certain corporate defendants for violations of

Section 5 of the FTC Act, 15 U.S.C. § 53(b), the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.201 et. seq., and the

Telemarketing Sales Rule (“TSR”), 16 C.F.R. § 310.1 et seq. As a result, Plaintiffs


                                          3
       Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 4 of 12




filed the Florida action, and on or about June 8, 2016, all of Defendants’ business

activities relating to Loyal, LMS, and the Shell Defendants ceased operations due

to a Temporary Restraining Order (Doc. 36) issued by the middle district court.

      FTC and the State of Florida filed for summary judgment against the

defendants (Doc. 163), and on December 7, 2018, summary judgment and a

permanent injunction was granted against Kevin Guice and he was ordered to pay

damages. (Doc. 225). A receiver was appointed to collect the damages. The final

order is currently on appeal to the 11th Circuit Court of Appeal in Case No: 19-

14248-K.

      Of importance for this motion, Petitioner, Terra Barrs, was not a named

party to the above-styled case, nor has any relevant judgment been entered

against her relating to an alleged violation of any federal statute.

      On April 8, 2020, the FTC served two proposed subpoenas on Terra Barrs

through the undersigned attorney. Said subpoenas were directed to McCoy Federal

Credit Union (“McCoy FCU”). The first subpoena seeks for McCoy FCU to

disclose account holder’s name, address, account numbers, types of accounts held,

signature cards, all account opening documents, bank statements, all money

transfers, deposits, and any other documents relating to the accounts held in the

names of Four19 Solutions, LLC, Pinnacle Business Fundings, LLC, Let Us Know

We Can Help, LLC or Terra Barrs, Kevin Guice, Shannon Guice, or Heather Cline.


                                        4
        Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 5 of 12




See attached Exhibit 1.

      The second subpoena seeks the same information as the first subpoena as to

any account maintained by McCoy FCU in the name of Terra Barrs or that was

assigned to the following account number-000592XXXX. See attached Exhibit 2.

      In its Notice, the FTC asserts that the subpoenas were issued because “[t]he

Commission wants these materials because we believe they have information

concerning our investigation into Kevin Guice's [alleged] involvement in Four19

Solutions, LLC.” See attached Exhibit 3, Notice of FTC.

      Petitioner asserts that the subpoenas should be quashed as to her individual

personal account with McCoy FCU as FTC is merely conducting a fishing

expedition without any probable cause or legitimate basis to justify its intrusion

into Petitioner’s private and confidential personal financial records.

I.    Petitioner’s Motion to Quash is Timely and Filed with the Appropriate
      Court.

      The FTC served the undersigned counsel with the two judicial subpoenas on

April 8, 2020, via email, and 12 U.S.C. §3407, affords Petitioner ten (10) days to file a

sworn statement and motion to quash in an appropriate court challenging whether the

subpoenas.

      Ten days from the April 8, 2020, is April 18, 2020, which was a Saturday.

Pursuant to Rule 6 of the Federal Rules of Civil Procedure, in computing time for any

rule, court order, or statute that does not specify the method of computing time, if the
                                           5
        Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 6 of 12




last day of the period is a “Saturday, Sunday, or legal holiday, the period continues to

run until the end of the next day that is not a Saturday, Sunday, or legal holiday.”

Thus, the deadline for Petitioner to file her opposition to the subpoenas is Monday,

April 20, 2020.

      Likewise, the Motion is appropriately filed with this Court as the two

subpoenas require compliance in Washington, D.C. Petitioner filed a prior Motion to

Quash in the district court for the Middle District of Florida, where Petitioner believed

the Motion should be filed. The district court issued an Order denying the Motion to

Quash based, in part, on its conclusion that, pursuant to Federal Rule of Civil

Procedure 45, “the district court with jurisdiction to enforce and to quash subpoenas is

‘the court for the direct where compliance is required,’ which may or may not be the

court that issued the subpoena.” See attached Exhibit 4, Order; see also Narcoossee

Acquisitions, LLC v. Kohl’s Dep’t Stores, Inc., No. 6:14-cv-203-Orl-41 TBS, 2014

WL 4279073, at *1 (M.D. Fla. Aug. 28, 2014).

      While Petitioner does not agree with the district court’s conclusion, Petitioner

has complied with the ruling of the district court and is proceeding with

timely filing this Motion to Quash within this district, which is where

compliance of the subpoenas is required.

II.   FTC’s Motion Is Defective Due to Its Failure to Comply with Rule 45 of
      the Federal Rules of Civil Procedure

      Rule 45 of the Federal Rule of Civil Procedure governs subpoenas in civil
                                           6
        Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 7 of 12




cases. The rule sets forth the permissible places for compliance with a judicial

subpoena. Both Rule 45(c)(1) and (c)(2) provides that documents can be compelled

to be produced “within 100 miles of where the person resides, is employed, or

regularly transacts business.”

       Terra Barrs lives in Orlando, Florida, and McCoy Federal Credit Union is

based in Orlando, Florida, and its principal business address is 41 W. Michigan Street,

Orlando, FL 32806. See attached Exhibit 5, Credit Union Details. Yet, the FTC is

commanding that McCoy Federal comply by delivering documents in Washington,

D.C., which is more than 100 miles from Orlando, Florida.

       Accordingly, the two subpoenas at issue are defective and violate Rule 45. For

this reason alone, the subpoenas should be quashed by this Court.

III.   FTC Lacks a Legitimate Reasons and Probable Cause to Justify
       Conducting a Search of Petitioner’s Financial Records in Violation of
       Petitioner’s Right to Privacy and Due Process Rights under the Florida
       and United States Constitutions and under the Right to Financial Privacy
       Act

       The financial records sought by the Federal Trade Commission (“FTC”) as to

Terra Barrs individually are not relevant to the law enforcement inquiry described

in the FTC’s notice of request for financial records because Petitioner’s individual

account has been owned by her personally for over thirty years (long before any

of the relevant businesses were created); has remained solely in Petitioner’s name

individually, and has never been used for any businesses. Moreover, Kevin W.


                                          7
        Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 8 of 12




Guice, Shannon Guice, and Heather Cline have never been an owner of the

account, nor have they ever been signatories on the account. These facts are sworn

to by Petitioner as set forth in Exhibit 6, Sworn Statement from Petitioner

Terra Barrs (Motion to Quash).

      Additionally, the Federal Trade Commission’s request to be given copies of

Petitioner’s monthly bank statements, checks, or wire transfers is an invasion of

Petitioner’s privacy rights afforded under the Right to Financial Privacy Act and

under Florida’s right to privacy as set forth in Art. I, Sec. 23 of the Florida

Constitution. See Art. I, Sec. 23, Fla. Const. (“Every natural person has the right to

be let alone and free from governmental intrusion into the person’s private life

except as otherwise provided herein. . . .”).

      The Federal Trade Commission is attempting to conduct a baseless fishing

expedition and search under the color of state power in violation of Right to

Financial Privacy Act and Petitioner’s Fifth and Fourteenth Amendment Due

Process Rights under the US Constitution and under Art. I, Sec. 12 of the Florida

Constitution.

      Congress recognized the above rights in enacting the Right to Financial

Privacy Act, which requires that a state agency establish that it has a legitimate

basis for requesting the financial records and a reasonable belief, i.e. probable

cause, that the records sought are relevant to that inquiry. See 12 U.S.C. 3410(c).


                                           8
        Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 9 of 12




      In this case, Petitioner’s individual bank account was established long before

the corporate entities in question, it was never used by or for any businesses, and

Kevin Guice, Shannon Guice, and Heather Cline have never been a signatory on

that account. The FTC has no legitimate basis for seeking Petitioner Terra Barrs’

individual financial records.

       As Petitioner has complied with 12 U.S.C. §3410(a) and the FTC has no

legitimate basis for seeking Petitioner’s individual financial records and no

reasonable belief that the records sought are relevant to any legitimate inquiry,

Petitioner requests that this Court quash the subpoenas to the extent that said

subpoenas request the financial records of Terra Barrs or of any bank account that

is solely in her name.

      Lastly, even if the subpoenas are not quashed in their entirety, any

documents or information obtained should remain confidential and should not be

disclosed to any other government agency beyond the FTC or any other entity, nor

should the records be shared with any other person, including, but not limited to,

the receiver appointed in the above-styled matter as the receiver is not a federal

agency nor is Petitioner subject to any order that would authorize the receiver

access to her financial information.

      12 U.S.C. §3412(a) provides that the “financial records obtained pursuant to

this chapter shall not be transferred to another agency or department unless the


                                         9
       Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 10 of 12




transferring agency or department certifies in writing that there is reason to believe

that the records are relevant to a legitimate law enforcement inquiry, or intelligence

or counterintelligence activity, investigation or analysis related to international

terrorism within the jurisdiction of the receiving agency or department.” Thus,

there is no basis for these documents to be transferred to any private individual,

such as the receiver in this case, and the documents should not be transferred to

any other agency without strict compliance with the above provisions.

                STATEMENT OF THE SPECIFIC POINTS OF LAW

      In accordance with LCvR 7(a), Petitioner asserts that the specific points of

law are:

      (a) The subpoenas are defective in requiring compliance outside of the 100

miles limits of a district court’s subpoena powers as set forth in Federal Rule of

Civil Procedure 45(c).

      (b) The subpoenas should be quashed because the FTC does not have a

legitimate basis for seeking Petitioner’s individual financial records and it has no

reasonable belief that the records sought are relevant to any legitimate inquiry as

required under 12 U.S.C. 3410(c).

      (c) In the event this Court does not quash the subpoenas, any financial

records should remain confidential and should not be disclosed to other persons at

all and should not be disclosed to other agencies without strict compliance with 12


                                         10
       Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 11 of 12




U.S.C. §3412(a).

      CERTIFICATE OF COMPLIANCE WITH DUTY TO CONFER

      The undersigned counsel reached out to the counsel for the FTC and

requested that the FTC withdraw its two subpoenas. The FTC’s counsel, Dillon

Lappe, Esq., responded that he believed the subpoenas were proper and that he was

not going to withdraw them.

                                                  s/ Henry G. Gyden
                                                  Henry G. Gyden, Esq.
                                                  Florida Bar No.: 0158127


      WHEREFORE Petitioner requests that this Court grant the relief requested

in this Motion and quash the subpoenas of the FTC as to Petitioner Terra Barrs and

any account solely in her name and afford such other relief and protection as this

Court deems warranted.

                                                  Respectfully submitted,

                                                  /s/ Henry G. Gyden
                                                  Henry G. Gyden, Esq.
                                                  Florida Bar No.: 0158127
                                                  GYDEN LAW GROUP, P.A.
                                                  1228 East 7th Ave.
                                                  Suite 200
                                                  Tampa, Florida 33605
                                                  Telephone: (813) 493-4181
                                                  Facsimile: (813) 337-0244
                                                  FAX
                                                  hgyden@gydenlaw.com

                         CERTIFICATE OF SERVICE
                                       11
       Case 1:20-mc-00024-RCL Document 1 Filed 04/20/20 Page 12 of 12




      I HEREBY CERTIFY that the foregoing was filed electronically with the

Clerk of the above-captioned Court using the COVID-19 email addresses

authorized by this district on this 20th day of April, 2020. As such, the foregoing

was served electronically upon all counsel via email to

      Dillon Lappe, Esq.
      Counsel for Federal Trade Commission
      dlappe@ftc.gov

                                                   /s/ Henry G. Gyden
                                                   Henry G. Gyden, Esq.
                                                   Florida Bar No.: 0158127
                                                   GYDEN LAW GROUP, P.A.
                                                   1228 East 7th Ave.
                                                   Suite 200
                                                   Tampa, Florida 33605
                                                   Telephone: (813) 493-4181
                                                   Facsimile: (813) 337-0244
                                                   FAX
                                                   hgyden@gydenlaw.com




                                        12
